Name: 2004/190/CFSP: Political and Security Committee Decision Proxima/1/2004 of 10 February 2004 on the acceptance of non-acceding third States' contributions to the European Union Police Mission in the former Yugoslav Republic of Macedonia (EUPOL "Proxima")
 Type: Decision
 Subject Matter: cooperation policy;  economic geography;  financing and investment;  Europe
 Date Published: 2004-02-27

 Avis juridique important|32004D01902004/190/CFSP: Political and Security Committee Decision Proxima/1/2004 of 10 February 2004 on the acceptance of non-acceding third States' contributions to the European Union Police Mission in the former Yugoslav Republic of Macedonia (EUPOL "Proxima") Official Journal L 060 , 27/02/2004 P. 0054 - 0054Political and Security Committee Decision Proxima/1/2004of 10 February 2004on the acceptance of non-acceding third States' contributions to the European Union Police Mission in the former Yugoslav Republic of Macedonia (EUPOL "Proxima")(2004/190/CFSP)THE POLITICAL AND SECURITY COMMITTEE,Having regard to the Treaty on European Union, and in particular Article 25(3),Having regard to Council Joint Action 2003/681/CFSP of 29 September 2003 on the European Union Police Mission in the former Yugoslav Republic of Macedonia (EUPOL "Proxima")(1), and in particular Article 9(3) thereof,Whereas:On 9 February 2004, following the recommendation of the EUPOL "Proxima" Police Head of Mission and taking into account the views of the EU Special Representative in the former Yugoslav Republic of Macedonia, the Committee for Civilian Aspects of Crisis Management agreed to recommend to the Political and Security Committee to accept the contributions from certain non-acceding third States,HAS ADOPTED THIS DECISION:Article 1Contributions from non-acceding third StatesContributions from the following non-acceding third States are accepted for EUPOL "Proxima":- Norway,- Switzerland,- Turkey,- Ukraine.Article 2Entry into forceThis Decision shall enter into force on the day of its adoption.Done at Brussels, 10 February 2004.For the Political and Security CommitteeThe PresidentD. Kelleher(1) OJ L 249, 1.10.2003, p. 66.